NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RENATA MENDES a/k/a Kasia Miodowska, )
                                     )
          Appellant,                 )
                                     )
v.                                   )              Case No. 2D17-2015
                                     )
STATE OF FLORIDA,                    )
                                     )
          Appellees.                 )
                                     )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Sarasota
County; R. James Stroker, Judge, and
Stephen Dakan, Senior Judge.

Kevin J. Darken of The Barry A. Cohen
Legal Team, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.



SILBERMAN, KELLY, and MORRIS, JJ., Concur.